                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

DERRICK SWEETING,                                 Case No. 1:17-cv-727

       Plaintiff,
                                                  Dlott, J.
       vs                                         Bowman, M.J.

THOMAS SCHWEIGTZER, et al.,

       Defendants.

                          REPORT AND RECOMMENDATION

       Plaintiff, an inmate currently incarcerated at Ohio State Penitentiary (“OSP”) brings

this action against defendants Thomas Schweitzer, Major Spurlock, Lt. Husbard, Lt.

Couch, Lt. Shankin, and Sgt. Mrs. Hilis.        This matter is now before the Court on

Defendants motion for summary judgment (Doc. 35) and the parties’ responsive

memoranda.

       I. Background and Facts

       Plaintiff initiated this action on October 30, 2017. (Doc 1). Plaintiff’s Complaint was

ultimately sua sponte dismissed by this Court because he “failed to state a viable claim

under § 1983” (Doc. 5 at PageID 24). Plaintiff then filed an amended complaint (Doc. 12),

laying out his claims against the Defendants. Plaintiff’s claims revolve around an incident

involving Plaintiff and another inmate, Marcus Arnold (Doc. 12 at Page ID 55). Plaintiff

was assaulted by Arnold on December 23, 2016. Plaintiff asserts that Arnold assaulted

him because Sergeant Melissa Hillis paid Arnold to do so. Plaintiff further asserts that

Hillis informed inmates who were members of the Bloods gang that Plaintiff was informing

on them, and that Plaintiff threatened to start a gang war. (Doc 12). Based on the
foregoing, Plaintiff’s amended complaint asserts claims under section 1983 for alleged

violation of his Constitutional rights under the Eighth Amendment. Plaintiff also asserts a

claim for negligence under state law.

      Defendants now move for summary judgment asserting that they are entitled to

judgment as a matter of law. For the reasons that follow, the undersigned finds that

Defendants’ motion is well-taken.

      II. Standard of Review

   Federal Rule of Civil Procedure 56(a) provides that summary judgment is proper “if

the movant shows that there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” A dispute is “genuine” when “the evidence is

such that a reasonable jury could return a verdict for the nonmoving party.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A court must view the evidence and draw

all reasonable inferences in favor of the nonmoving party. Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 587 (1986). The moving party has the burden of

showing an absence of evidence to support the non-moving party’s case. Celotex Corp.

v. Catrett, 477 U.S. 317, 325 (1986).

   Once the moving party has met its burden of production, the non-moving party cannot

rest on his pleadings, but must present significant probative evidence in support of his

complaint to defeat the motion for summary judgment. Anderson v. Liberty Lobby, Inc.,

477 U.S. at 248-49. The mere existence of a scintilla of evidence to support the non-

moving party’s position will be insufficient; the evidence must be sufficient for a jury to

reasonably find in favor of the nonmoving party. Id. at 252.




                                            2
       III. Analysis

       A. Immunity

       As an initial matter, Defendants asserts that Plaintiff’s claims against them in their

official capacities are barred by the Eleventh Amendment. Where a state has not waived

its immunity, the Eleventh Amendment acts as a jurisdictional bar to a federal court lawsuit

against a state. Wolfel v. Morris, 972 F.2d 712, 718 (6th Cir. 1992); Wilson-Jones v.

Caviness, 107 F.3d 358, 358 (6th Cir. 1997). Ohio has not waived its sovereign immunity,

and Congress did not disturb the states’ Eleventh Amendment immunity when it passed

42 U.S.C. § 1983. Wolfel, 972 F.2d at 718; Mackey v. Cleveland State Univ., 837 F. Supp.

1396, 1403 (N.D. Ohio 1993). The Eleventh Amendment thus precludes all suits, whether

for injunctive or monetary relief, against the state and its departments. Cox v. Kentucky

Dep’t of Transp., 53 F.3d 146, 152 n.2 (6th Cir. 1995) (citing Pennhurst State School &

Hospital v. Halderman, 465 U.S. 89, 100–01, 79 L.Ed.2d 67 (1984)). Moreover, a suit

against a state official in his or her official capacity is deemed a suit against the official’s

office. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989). Accordingly, a suit

against a state official in his or her official capacity is no different from a suit against the

state itself, and is also barred by the Eleventh Amendment. Id.; see also Hall v. Medical

College of Ohio at Toledo, 742 F.2d 299 (6th Cir. 1984) (holding that the Eleventh

Amendment barred suit against university officers sued in their official capacities). To the

extent Plaintiff’s complaint seeks to hold Defendants liable in their official capacities, the

undersigned agrees that Eleventh Amendment bars that claim for monetary relief. Will,

491 U.S. at 65.




                                               3
       B. Exhaustion

       Defendant next contends that Plaintiff failed to properly exhaust his administrative

remedies before filing this action.

       A centerpiece of the PLRA is its requirement that a prisoner exhaust all available

state administrative remedies before filing a lawsuit in federal court challenging the

conditions of his confinement. Woodford v. Ngo, 548 U.S. 81, 84 (2006). In pertinent part,

the PLRA provides:

       No action shall be brought with respect to prison conditions under section
       1979 of the Revised Statutes of the United States (42 U.S.C. 1983), or any
       other Federal law, by a prisoner confined in any jail, prison, or other
       correctional facility until such administrative remedies as are available are
       exhausted.

       42 U.S.C. § 1997e(a). “Congress enacted § 1997e(a) to reduce the quantity and

improve the quality of prisoner suits.” Porter v. Nussle, 534 U.S. 516, 524 (2002). This

exhaustion requirement “applies to all inmate suits about prison life, whether they involve

general circumstances or particular episodes, and whether they allege excessive force or

some other wrong.” Id. at 532. “A prisoner’s failure to exhaust his intra-prison

administrative remedies prior to filing suit ‘is an affirmative defense under the PLRA . . ..’”

Surles v. Andison, 678 F.3d 452, 455 (6th Cir. 2012) (quoting Jones v. Bock, 549 U.S.

199, 216 (2007)). The defendants bear the burden of proof on the affirmative defense of

failure to properly exhaust administrative remedies. Napier v. Laurel Cnty., Ky., 636 F.3d

218, 225 (6th Cir. 2011)(citing Jones v. Bock, 549 U.S. 199, 204 (2007)). “Summary

judgment is appropriate only if defendants establish the absence of a genuine dispute as

to any material fact regarding non-exhaustion.” Surles, 678 F.3d at 455.



                                              4
       An Ohio prisoner may not file a complaint in federal court until he has filed a

grievance using the Ohio inmate grievance procedure, the grievance has been acted on,

and the prisoner has exhausted all of his administrative appellate rights with respect to

the grievance. Id. at *10 (citing White v. McGinnis, 131 F.3d 593, 595 (6th Cir. 1997));

see also Brown v. Warden, Ross Corr. Inst., No. 2:10-cv-822, 2012 U.S. Dist. LEXIS

115045, at *37–38 (S.D. Ohio Aug. 15, 2012) (“An inmate does not exhaust his remedies

under § 5120-9-31 until he has received a decision in an appeal to the office of the Chief

Inspector.”). “Proper exhaustion demands compliance with an agency's deadlines and

other critical procedural rules because no adjudicative system can function effectively

without imposing some orderly structure on the course of its proceedings.” Woodford, 548

U.S. at 91 (2006). Ohio has established the following three-step “inmate grievance

procedure” to “address inmate complaints related to any aspect of institutional life that

directly and personally affects the [inmate],” including “complaints regarding policies,

procedures, conditions of confinement, or the actions of institutional staff.” Ohio Admin.

Code 5120-9-31(A). All inmates receive written and oral descriptions of this procedure.

Ohio Admin. Code 5120-9-31(C). ODRC maintains an inmate grievance procedure that

is available to all inmates regardless of their disciplinary status at each of its institution.

See Ohio Admin. Code 5120-9-31(D).

       Here, the record indicates that Plaintiff did not initiate or complete any step of the

inmate grievance procedure with respect to any issue he was facing regarding anything

mentioned in the complaint. The Assistant Chief Inspector of DRC has submitted

evidence that confirmed that Plaintiff did not complain with an ICR, Grievance, or Appeal,




                                              5
as demonstrated by his failure to appeal his RIB decision and his grievance history. (See

Doc. 35, Exhs. A, B, and C).

       Accordingly, pursuant to the PLRA, Plaintiff cannot seek redress under § 1983.

       C. Eighth Amendment Claims and Qualified Immunity

       Plaintiff claims that Defendants actions violated his constitutional rights under the

Eighth Amendment by failing to protect him. To make out a failure to protect claim under

the Eighth Amendment, a plaintiff must prove both an objective and subjective

component, and must show that a prison official was deliberately indifferent to his safety

or welfare. Farmer v. Brennan, 511 U.S. 825, 833 (1994). To prove that he faces an

objectively substantial risk of harm, a plaintiff must allege more than a generalized fear

or threat of harm. See Blacker v. Satterthwaite, 2011 WL 6338851 at (S.D. Oct. 14, 2011);

Mosquera v. Delgado, 2010 WL 2010973 at *4 (additional citations omitted) (inmate who

alleged that he repeatedly told defendants that he feared for his health and safety due to

“serious threats and conflict” with gang members did not show objective conditions posing

a substantial risk in part because inmate identified only a general conflict).

       Here, Plaintiff asserts that Defendant Hillis informed inmates who were members

of the Bloods gang that Plaintiff was informing on them, and that Plaintiff threatened to

start a gang war. (Doc 12). However, Plaintiff presents no evidence in support of this

assertion and therefore has failed to establish any constitutional violation.

       Defendants are also entitled to qualified immunity. Notably, qualified immunity

protects government officials “from liability for civil damages insofar as their conduct does

not violate clearly established statutory or constitutional rights of which a reasonable

person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727, 73



                                             6
L.Ed.2d 396 (1982). Qualified immunity not only insulates government officials from

individual liability for money damages, but from the burdens and expenses of litigation

and trial. Saucier v. Katz, 533 U.S. 194, 200–201, 121 S.Ct. 2151, 150 L.Ed.2d 272

(2001).

       The doctrine of qualified immunity is intended to balance the following competing

interests: “the need to hold public officials accountable when they exercise power

irresponsibly and the need to shield officials from harassment, distraction, and liability

when they perform their duties reasonably.” Pearson v. Callahan, 555 U.S. 223, 231, 129

S.Ct. 808, 815, 172 L.Ed. 2d 565 (2009). Qualified immunity “‘gives ample room for

mistaken judgments’ by protecting ‘all but the plainly incompetent or those who knowingly

violate the law.’” Hunter v. Bryant, 502 U.S. 224, 229, 112 S.Ct. 534, 116 L.Ed.2d 589

(1991) (quoting Malley v. Briggs, 475 U.S. 335, 343, 341, 106 S.Ct. 1092, 89 L.Ed.2d 271

(1986). See also Dorsey v. Barber, 517 F.3d 389, 394 (6th Cir. 2008).

       Qualified immunity applies regardless of whether the official's error was a mistake

of law or a mistake of fact, or a mistake based on mixed questions of law and fact.

Pearson, 555 U.S. at 231, 129 S.Ct. 808. Here, Defendants are entitled to qualified

immunity in their individual capacities on the record presented because Plaintiff has failed

to show that any Defendant violated any clearly established constitutional right of which

a reasonable person would have known.

       D. Negligence

       Last, Plaintiff’s tort claims against the State of Ohio are barred by preclusion and

subject to dismissal. Notably, Plaintiff has already litigated his negligence claim in the




                                             7
Court of Claims, which has exclusive jurisdiction over tort actions against the State of

Ohio. This issue was resolved in the Court of Claims of Ohio Case No. 2017-00668AD.

        The doctrine of collateral estoppel, or issue preclusion, "precludes relitigation of

issues of fact or law actually litigated and decided in a prior action between the same

parties and necessary to the judgment, even if decided as part of a different claim or

cause of action." Gargallo v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 918 F.2d 658,

661 (6th Cir. 1990); Hobart Corp. v. Dayton Power & Light Co., 997 F. Supp. 2d 835, 849,

2014 U.S. Dist. LEXIS 20953, *34, 78 ERC (BNA) 1638. Under the doctrine of nonmutual

claim preclusion, dismissal may be appropriate where the subsequent lawsuit arises out

of the same operative facts with only slight changes to the legal theory asserted or the

parties sued. See Randles v. Gregart, 965 F.2d 90, 93 (6th Cir. 1992). Federal courts

must give the same preclusive effect to a state-court judgment as that judgment receives

in the rendering state.

        Accordingly, Plaintiff’s negligence claims are barred by preclusion.1

        IV. Conclusion

        In light of the foregoing, it is herein recommended that Defendants motion for

summary judgment (Doc. 35) be GRANTED and this matter CLOSED.



                                                          s/Stephanie K. Bowman
                                                          Stephanie K. Bowman
                                                          United States Magistrate Judge




1
  Additionally, because plaintiff’s federal claims should be dismissed, the Court no longer has original
jurisdiction and should decline to exercise supplemental jurisdiction over any pendant state-law claims. See
28 U.S.C. § 1367(c)(3). Accordingly, any state law claims should also be dismissed without prejudice.

                                                     8
                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

DERRICK SWEETING,                              Case No. 1:17-cv-727

      Plaintiff,
                                               Dlott, J.
      vs                                       Bowman, M.J.

THOMAS SCHWEIGTZER, et al.,

      Defendants.



                                        NOTICE

      Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS after

being served with a copy thereof. That period may be extended further by the Court on

timely motion by either side for an extension of time. All objections shall specify the

portion(s) of the R&R objected to, and shall be accompanied by a memorandum of law in

support of the objections. A party shall respond to an opponent’s objections within

FOURTEEN DAYS after being served with a copy of those objections. Failure to make

objections in accordance with this procedure may forfeit rights on appeal. See Thomas

v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                           9
